FILED
                             NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERWIN HERRERA, a.k.a. Jose Manuel                No. 08-74543
Castillo,
                                                 Agency No. A078-039-482
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Erwin Herrera, a native and citizen of Honduras, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gonzalez-

Hernandez v. Ashcroft , 336 F.3d 995, 998 (9th Cir. 2003), and we deny the

petition for review.

      Substantial evidence supports the agency’s finding that, even if Herrera

established past persecution by the Gonzalez family on account of a protected

ground, any presumption of a clear probability of future persecution was rebutted

by evidence that he could reasonably relocate within Honduras. See 8 C.F.R.

§ 1208.16(b)(1)(i)(B); Gonzalez-Hernandez, 336 F.3d at 998-99. Herrera’s

contention that the agency applied the wrong standard when determining it was

reasonable for him to relocate is belied by the record.

      Substantial evidence also supports the agency’s determination that Herrera

failed to establish his uncle’s threats regarding Herrera’s continued financial

support of his grandmother were on account of a protected ground. See Bolshakov

v. INS, 133 F.3d 1279, 1280-81 (9th Cir. 1998) (criminal activity does not establish

persecution on account of a protected ground); see also Parussimova v. Mukasey,

555 F.3d 734, 740 (9th Cir. 2009) (“[t]he REAL ID Act requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

Accordingly, Herrera’s withholding of removal claim fails.




                                          2                                       08-74543
      Herrera has not raised any direct challenge to the agency’s denial of CAT

relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(stating that issues not supported by argument are deemed abandoned).

      Finally, we deny Herrera’s request for a remand because the BIA sufficiently

articulated the reasons for its decision. See Tekle v. Mukasey, 533 F.3d 1044, 1051

(9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         3                                   08-74543